Although I concur in the opinion of Judge Castle, it is with reservation.
First, let me make it clear that I am as opposed to sexual abuse of children as is anyone, but I am troubled by the emphasis on the prosecution of those offenses. It seems that the general public as well as persons connected with law enforcement, and especially some prosecutors, have become overzealous in their prosecution of accused child abusers. In such a climate, what chance has an innocent person of acquittal if a vindictive, street-wise girl fabricates a rape charge against one who has disciplined her, or has denied her permission for a privilege, or has otherwise refused her demand? In a case where the only evidence is the testimony of the girl and that of the accused, how does the accused vindicate himself if he is in fact not guilty?
As I see it, the only way to protect the innocent, when the only available evidence is the testimony of the victim, is for the prosecutor to remain completely objective and unbiased until convinced of the truth of the allegations. After all, the prosecutor has a duty to protect the innocent and spare them unnecessary embarrassment, inconvenience and expense as well as a duty to prosecute the guilty. If the prosecutor errs, what then? Perhaps the General Assembly should re-examine the existing statutes pertaining to child abuse, together with the reported cases interpreting those statutes, for the purpose of determining what additional legislative action, if any, is warranted.